Order granting respondents’ motion, made pursuant" to section 1077-e of the Civil Practice Act, to the extent of directing appellant, as owner of certain mortgaged premises, to pay *1046to respondents as surplus income for the year ending August 31, 1934, a sum representing the amount of the management fees in excess of 3% charged hy appellant, to be applied towards the reduction of principal past due. on respondents’ mortgage, and also directing that if in the litigation then pending it shall be determined that the interest rate should have been 5% per annum, respondents shall apply the $1,816.05 held by them in escrow, in reduction of the principal of the mortgage, affirmed, with $10 costs and disbursements. No opinion. Close, P. J., Carswell, Johnston, Adel and Lewis,. JJ., concur. [183 Misc. 849.] [See 270 App. Div. 765.]